


Exhibit 10.1

 

AMENDMENT NO. 2 TO

EMPLOYMENT AGREEMENT

 

This AMENDMENT NO. 2 (this “Amendment”) to that certain Employment Agreement,
dated as of August 20, 2008, as amended (the “Agreement”), by and between GFI
Group Inc., a Delaware corporation (the “Company”), and Ronald Levi
(“Executive”), is made on March 30, 2009 (the “Amendment Effective Date”).

 

WHEREAS, the Company and Executive desire to amend the Agreement according to
Section 10(a) thereof so that all bonus compensation will be “performance-based”
in accordance with Internal Revenue Code Section 162(m) (“Code Section 162(m)”);
and

 

WHEREAS, the Company and Executive have each approved this Amendment and the
changes to the Agreement that it will effect.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the undersigned agree as follows:

 

Section 1.               Amendments.  The Agreement shall be amended as follows:

 

A.    Section 3(d) shall be amended by:

 

a.     Replacing the date of “July 31st” at the end of said Section 3(d) with
the date of “December 31st”;

 

b.     Amending and restating the first parenthetical in said Section 3(d) to
read as follows:  “(but excluding the Sign-On Restricted Stock Unit Grant, the
payments provided for in Section 3(e) below, and any “nonqualified deferred
compensation” (within the meaning of Code Section 409A) granted to Executive)”;

 

c.     Deleting the language reading:  “during each twelve month period of the
Term ending on July 31st of each year (the “Guarantee”),” and substituting in
its place the following new language:  “during or with respect to each calendar
year during the Term or within which the Term expires (the “Guarantee”); subject
to pro ration for any partial calendar year resulting from expiration of the
Term (such pro ration to be determined by multiplying the full amount of the
Guarantee by a fraction, the numerator of which is the number of days during the
calendar year prior to and including the date of expiration of the Term, and the
denominator of which is 365),”; and

 

d.     Adding a new last sentence to said Section 3(d) to read in full as
follows:  “Notwithstanding the foregoing, payment of any portion of such
Guarantee in excess of Executive’s Base Salary paid during the applicable
calendar year shall be contingent on the Company achieving the Code
Section 162(m) goals applicable to other executive officers of the Company for
the applicable

 

--------------------------------------------------------------------------------


 

calendar year and shall in all events be paid no later than March 15th of the
calendar year following the calendar year to which such Guarantee relates.”

 

B.    Clause (iii) of Section 5(b) shall be amended by inserting the following
at the end of said clause (iii):  “if the Code Section 162(m) goals applicable
to other executive officers of the Company for the twelve-month period that
includes Executive’s date of termination are achieved, which shall be paid no
later than March 15th of the calendar year following such termination;”.

 

C.    A new penultimate sentence is added to Section 5(b) to read as follows: 
“Notwithstanding the foregoing, in no event shall any stock option be
exercisable beyond the expiration of the original option term.”

 

D.    Section 3(e) shall be amended by replacing the “$425,000” with “$400,000”
in the last sentence thereof.

 

Section 2.               Effect of Amendment.  Except as set forth in Section 1
of this Amendment, the provisions of the Agreement shall not be amended or
altered by this Amendment and shall continue in full force and effect.

 

Section 3.               Miscellaneous.  This Amendment shall be governed by the
internal laws of the State of New York.  This Amendment may be executed in one
or more counterparts, each of which when executed and delivered shall be deemed
to be an original and all counterparts taken together shall constitute one and
the same instrument.  This Amendment and the Agreement (as amended hereby)
constitute the entire understanding of the parties hereto with respect to the
subject matter hereof, and any and all prior agreements and understandings
between the parties regarding the subject matter hereof, whether written or
oral, except for the Agreement (as amended hereby), are superseded by this
Amendment.  Any provision of this Amendment which is invalid or unenforceable in
any jurisdiction shall be ineffective to the extent of such invalidity or
unenforceability without invalidating or rending unenforceable the remaining
provisions hereof, and any invalidity or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
undersigned parties on the Amendment Effective Date.

 

 

COMPANY:

 

 

 

GFI GROUP INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

Ronald Levi

 

3

--------------------------------------------------------------------------------
